Title: From John Adams to Smith Thompson, 18 November 1821
From: Adams, John
To: Thompson, Smith



Sir
Montizillo 18 Nov 1821

Although the writer of the inclosed letter is as unknown to me as any stripling in the moon, the nassiete naievty of it has induced me to transmit it to you. As we are told, that the conqueror of the world might have been but the first wrestler on the green; so I presume that the some first wrestlers on the green might have been become conquerors of the world. Who knows but that this child may be destined to become a Perry? That he should have conceived the thought of writing to me is such an oddity as to have excited me to amuse you with the curiosity of it, especially as it gives me an opportunity of expressing, the high esteem & respect I entertain for your characterI am Sir &c—
